DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. (Subra) (US Pub No. 2014/0276239) and Luna (US pub No. 2016/0270717).
	Regarding claim 1, Subra teaches alert communication server, comprising:
one or more processors; and non-transitory computer-readable memory upon which a set of instructions are stored, the non-transitory computer-readable memory electronically coupled with the one or more processors to implement a set of instructions (See [0008], [0032], and [0044]);
the server being in communication with a first user device and a second user device;
whereby the first user device comprises a mobile phone, the server receiving through the mobile
phone biographical data associated with the user and storing the biographical data associated
with the user (See [0004], [0030], [0031], [0046], and [0055]);
the second user device comprising a wearable computer being configured to receive
motion-based input (See [0076] and [0077]);
the server further configured to receive input from the wearable computer to determine
whether a third-party support provider should be contacted and to transmit a message to a third-
party support provider (See [0074] and [0077]).
	Subra does not explicitly teach that the server is configured to receive motion-based input from the wearable computer and to correlate the motion-based input with the biographical data associated with the user, whereby based on the correlation of motion-based input with biographical data, transmit by the server a message to be displayed on the wearable computer.
Luna teaches that the server is configured to receive motion-based input from the wearable computer and to correlate the motion-based input with the biographical data associated with the user, whereby based on the correlation of motion-based input with biographical data, transmit by the server a message to be displayed on the wearable computer (See [0131], [0142], [0052], [0102], and [0119]]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subra’s device to include Luna’s correlation teaching to better “capture, analyze, communicate, or use data in a contextually-meaningful, comprehensive, and efficient manner” (Luna [0003]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Subra does not teach the message to be displayed on the wearable computer comprises a text-based message
Luna teaches the message to be displayed on the wearable computer comprises a text-based message (See [0052], [0102], and [0119]).
Regarding claim 3, Subra teaches the biographical data comprises any one or more of name, age, date of birth, height, weight, illnesses information, medical diagnoses, and schedules for prescription medications (See [0046] and [0055]).
Regarding claim 5, Subra teaches the alert communication server is configured to be in electronic communication with the wearable computer and the third-party support provider (See [0074], [0075], and [0078]).
Regarding claim 9, Subra teaches the motion-based input comprises a sudden shift in speed (See [0077]).
Regarding claim 10, Subra teaches the alert communication server is further configured to automatically dial the third-party support provider based on the determination to contact a third-party support provider (See [0074]).
Regarding claim 11, Subra does not explicitly teach that the message to be displayed on the wearable computer comprises any of a video message, sounding of an alarm on the wearable computer, display of an image, display of a video, and an audio communication.
Luna teaches that the message to be displayed on the wearable computer comprises any of a video message, sounding of an alarm on the wearable computer, display of an image, display of a video, and an audio communication (See [0052], [0102], and [0119]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam and Luna as applied to claim 1 above, and further in view of Quirk et al. (US Pub No. 2015/0016001).
Regarding claim 4, Subra does not teach the biographical data comprises a geographical location of the mobile phone.
Quirk teaches the biographical data comprises a geographical location of the mobile phone (See [0030]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subra’s device to include Quirk’s location data for greater event detection accuracy. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 6-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam and Luna as applied to claim 1 above, and further in view of Boutihane (US Pub No. 2010/0048164).
Regarding claim 6, Subra does not teach the alert communication server is configured to receive a deactivation prompt from the wearable computer or the first user device and terminate electronic communication with the wearable computer upon receiving the deactivation prompt.
Boutihane teaches the alert communication server is configured to receive a deactivation prompt from the wearable computer or the first user device and terminate electronic communication with the wearable computer upon receiving the deactivation prompt (See [0022]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subra’s device to include Boutihane’s emergency deactivation to avoid false alarms. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 7, Subra does not teach configured to receive input from the wearable computer to cancel the determination to contact a third-party support provider.
Boutihane teaches configured to receive input from the wearable computer to cancel the determination to contact a third-party support provider (See [0022]).
Regarding claim 8, Subra teaches the third-party support provider is an emergency first responder service (See [0074]).
Regarding claim 12, Subra teaches alert communication server, comprising:
one or more processors; and non-transitory computer-readable memory upon which a set of instructions are stored, the non-transitory computer-readable memory electronically coupled with the one or more processors to implement a set of instructions (See [0008], [0032], and [0044]);
the server being in communication with a first user device and a second user device;
whereby the first user device comprises a mobile phone, the server receiving through the mobile
phone biographical data associated with the user and storing the biographical data associated
with the user (See [0004], [0030], [0031], [0046], and [0055]);
the second user device comprising a wearable computer being configured to receive
motion-based input (See [0076] and [0077]);
the server further configured to receive input from the wearable computer to determine
whether a third-party support provider should be contacted and to transmit a message to a third-
party support provider (See [0074] and [0077]).
	Subra does not explicitly teach that the server is configured to receive motion-based input from the wearable computer and to correlate the motion-based input with the biographical data associated with the user, whereby based on the correlation of motion-based input with biographical data, transmit by the server a message to be displayed on the wearable computer or a deactivation prompt.
Luna teaches that the server is configured to receive motion-based input from the wearable computer and to correlate the motion-based input with the biographical data associated with the user, whereby based on the correlation of motion-based input with biographical data, transmit by the server a message to be displayed on the wearable computer (See [0131], [0142], [0052], [0102], and [0119]]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subra’s device to include Luna’s correlation teaching to better “capture, analyze, communicate, or use data in a contextually-meaningful, comprehensive, and efficient manner” (Luna [0003]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Boutihane teaches a deactivation prompt (See [0022]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Subra’s device to include Boutihane’s emergency deactivation to avoid false alarms. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Regarding claim 13, Subra teaches the biographical data associated with the user comprises any one or more of blood pressure, heart rate, and body temperature (See [0070] and [0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683